Order entered August 22, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00920-CV

IN RE STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY AND TODD
                     JOSEPH DAUPER, Relators

                Original Proceeding from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-17-05914-D

                                         ORDER
                        Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DENY relators’ August 5, 2019 petition for

writ of mandamus.




                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE